DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Applicant Arguments/Remarks in an Amendment entered 01/20/2022. Since the arguments is persuasive, the application thus is re-opened.

Status of Claims
3.	Claims 52-71 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 52, 59-62 and 69-71 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Eriksson et al (US 2018/0270537).

Regarding Claims 52 and 62, Eriksson discloses a system (e.g., see Figs. 1, 10) with corresponding method for causing to be provided a notification related to suspected continual-consumption of content (intended use), the system comprising control circuitry (see Fig. 10, 1004) configured to: 
receive a request for an episode of a plurality of content episodes of a series (e.g., see Para 30; such as receive request for a subsequent episode of a recommended content); calculate a continual-consumption value for the episode, wherein the continual-consumption value is indicative of a likelihood of continually watching subsequent episodes of the plurality of content episodes of the series (e.g., see Para 37; such as calculate a consumption rate of the recommended content); analyze, using the control circuitry, the continual-consumption value of the episode to determine whether consumption of the episode is likely to cause continual-consumption of the subsequent episodes of the plurality of content episodes of the series (see Para 4; Para 30-32; Para 37; such as the consumption rate is approaching or exceeding a threshold consumption rate of the recommended content); analyze, using the control circuitry and before the episode is caused to be displayed, the continual-consumption value of the episode to determine whether consumption of the episode is likely to cause continual-consumption of more than a predetermined amount of the subsequent episodes of the plurality of content episodes of the series within a predetermined time period subsequent to consumption of the episode (see Figs. 3, 4; Para 22; Para 28; Para 30; Para 37; a consumption rate is interpreted as consuming a predetermined amount of the subsequent episodes of the plurality of content episodes of the series within a predetermined time period subsequent to consumption of the episode; for example, the viewer may be so intrigued by a cliffhanger at the end of one episode of a particular show that the viewer is tempted to immediately begin watching the subsequent episode without fully realizing the total amount of time being consumed for binge watching, i.e.,  exceeding consumption rate threshold subsequent to consumption of the episode at Time2); and in response to determining, based on the analyzing, that consumption of the episode of the plurality of content episodes is likely to cause continual-consumption and in response to receiving the request, cause the notification to be provided (e.g., see Para 32; Para 40-44; such as provide a the message to inform the viewer that he/he is reaching (or, has reached) the threshold consumption rate 306 for viewing the recommended content; or the message 402 may notify the viewer that he/she is engaged in binge watching of the recommended content 310; the message 402 may provide the viewer with an opportunity to evaluate whether he/she wishes to continue binge watching the recommended content).

Regarding Claims 59 and 69, Eriksson further discloses calculating a current rate of consumption of episodes of the series (see Para 25); and calculating a continual-consumption threshold (see Para 26; such as calculating a continual-consumption threshold based on user profile).

Regarding Claims 60 and 70, Eriksson further discloses the current rate of consumption is based on a dynamic time window (see Para 25; such as amount of time that the viewer spends viewing content 310 over a particular period of time).

Regarding Claims 61 and 71, Eriksson further discloses calculating the continual-consumption threshold comprises calculating the continual-consumption threshold based on at least one selected from the group of a user profile, a watching history, and calendar data (see Para 26; such as a user profile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 53-57 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al (US 2018/0270537) as applied to claims 52 and 62 above, and further in view of Sherrets et al (US 9,591,050), or alternatively, Anderson et al (US 2014/0289241). 

Regarding Claims 53 and 63, Eriksson discloses calculating the continual-consumption value for the episode comprises analyzing historic patterns of continual-consumption behavior subsequent to consumption of the episode to calculate a rate of consumption (see Para 39; such as identifying a rate of consumption that is indicative of a user's tendency to watch related content in succession) but is not explicit about calculating an average rate of consumption.
However, in an analogous art, Sherrets discloses calculating an average rate of consumption of past viewing content (see Col 10 lines 3-8).
Alternatively,
Anderson discloses generating the media engagement metric includes standardizing the respective exposure times based at least in part on a historical average consumption rate of the one or more users (see Para 19; Para 110). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Eriksson to include calculating an average rate of consumption, as taught by Sherrets or Anderson to take advantage of conventional statistics technique to smooth out errors for more accurate results. 

Regarding Claims 54 and 64, Eriksson in view of Anderson would disclose and render analyzing historic patterns of continual-consumption behavior comprises determining for a plurality of user devices a respective rate of consumption of the subsequent episodes of the plurality of content episodes of the series to be obvious (e.g., see Eriksson: Para 2; such as viewers may watch many episodes of a show back-to-back with minimal interruption between each episode; Anderson: Para 110; an average consumption rate (e.g., a historical average consumption rate for all content of a similar medium, or an average rate for a group of people).

Regarding Claims 55 and 65, Sherrets discloses that the selection sub-module 303 compare the consumption rate at a point in time (e.g., ten seconds) for the online media item to an average consumption rate at the same point in time for similar online media items (see Col 10 lines 3-8); or Anderson discloses an average consumption rate (e.g., a historical average consumption rate for all content of a similar medium (see Para 110); an average consumption rate can be interpreted or substituted as a likeness threshold; thus, Eriksson in view of Sherrets or Anderson would render calculating the continual-consumption value for the episode comprises comparing the episode to a different episode of a plurality of different content episodes, wherein the plurality of different content episodes meet a likeness threshold; and determining, based on the comparison, the continual-consumption value of the episode to be obvious since similar episode can be used as a reference to determine a reasonable consumption rate.

Regarding Claims 56 and 66, Eriksson in view of Sherrets or Anderson would disclose and render the continual-consumption value for the episode is set to be equal to an average of continual-consumption values of a plurality of different content episodes that have a plurality of respective likeness values that exceeds the likeness threshold to be obvious (see Sherrets: Col 10 lines 3-8; Anderson: Para 110).

Regarding Claims 57 and 67, Eriksson discloses the consumption rate of content 310 may be monitored (see Para 25); and causing the notification to be displayed before the portion is caused to be displayed when the consumption rate is reaching or exceeding a threshold (see Para 30-32); Sherrets discloses the consumption rate at a point in time (e.g., ten seconds) for the online media item (see Col 10 lines 3-8); or Anderson discloses a consumption rate for a segment (see Para 110); thus Eriksson in view of Sherrets or Anderson would render “calculating a second continual-consumption value for a portion of the episode; and wherein causing the notification to be displayed comprises causing the notification to be displayed before the portion is caused to be displayed” to be obvious as one of ordinary in the art would have recognized to calculate the time for a portion of the episode not to exceed the excessively long viewing time.


6.	Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al (US 2018/0270537) as applied in claims 52 and 62 above, and further in view of Liu et al (US 2017/0024471).

Regarding Claims 58 and 68, Eriksson discloses analyzing the continual-consumption value comprises comparing the continual-consumption value against a recommendation threshold (see Para 26) but is not explicit about determining that a plurality of users typically pause before a next episode of the series; and adjusting the recommendation threshold in response to determining that the plurality of users typically paused before the next episode of the series.
In an analogous art, Liu discloses the threshold for viewing episodes may not be limited to the threshold of a fixed number, and may be adjusted on the basis of actual conditions (see Para 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eriksson to include determining that a plurality of users typically pause before a next episode of the series; and adjusting the recommendation threshold in response to determining that the plurality of users typically paused before the next episode of the series, as taught by Liu to advantageously accommodate actual conditions as deemed suitable for the viewer.

Response to Arguments
7.	Applicant’s arguments with respect to claims 52-71 have been considered but are moot in view of new grounds of rejection.
 
Conclusion
8.	Claims 52-71 are rejected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426